ORDER

PER CURIAM.
Andre McAfee appeals from the motion court’s denial of his Rule 24.035 post-conviction relief motion without an evidentiary hearing.1 We have reviewed the briefs of the parties and the record on appeal, and *493we find the motion court did not clearly err in denying Movant’s motion -without an evidentiary hearing. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. All rule references are to Missouri Supreme Court Rules (2015) unless otherwise indicated.